DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori et al. (U.S. Pub. No. 2005/0065422) (previously cited) in view of Miyashita et al. (U.S. Pub. No. 2007/0272599) (applicant provided) and Walsh (U.S. Pub. No. 2011/0095758) (previously cited).
Regarding claim 1, Kandori teaches:
A movement function measurement apparatus (paragraph 0001 and 0020), comprising: an alternating current generating unit (9) configured to generate an alternating current of a predetermined frequency (paragraph 0047 discloses generating a predetermined frequency); oscillation coils (Figures 1, 2, 3, 14, 16 and Paragraphs 0046 and 0079-0080 disclose oscillation coils 2, 37, and 38); a switching unit (phase adjustment circuit 11) connected with the alternating current generating unit (AC generation circuit 9); detection coils (Figures 1, 2, 3, 14, 16 and Paragraphs 0046 and 0079-0080 disclose detection coils 1, 39, and 40), each of which is: paired with an oscillation coil (Figures 1, 14, and 16 show wherein the detecting coils and the oscillating coils are paired); and configured to output a detection signal based on a detection of a magnetic field generated by the oscillation coil (paragraph 0015); an amplification/filter unit (preamplifier circuit 3) connected with the detection coil through a switching unit (Figures 1 and 14 show wherein the preamplifier circuit is connected in between the detector circuit and phase shift detector); a detection unit (phase shift detector 4) connected with the amplification/filter (5 and 6) unit (Figure 5 shows wherein the phase shift detector 4 is in connection with the LPF circuit 5 and amplifier circuit 6); the detection unit being configured to perform detection by using reference signals from the alternating current generating unit (paragraph 0046 describes wherein the phase shift detector 4 carries out detection with a predetermined frequency or double frequency generated by the AC generation circuit 9); wherein the movement function measurement apparatus is configured to calculate movement data including at least one of a distance data, velocity data, an acceleration data, and jerk data based on a relative distance between the each of the coil pairs of the oscillation coils and the detection coils attached to movable portions of a biological object, the relative distance being obtained by converting a voltage value generated by each detection coil (Paragraphs 0015-0016 disclose wherein the apparatus calculates movement data based on the distance between a first region of oscillation coils and a second region of detection coils by converting the measured voltage value data and paragraph 0021 discloses wherein the device can detect the distance change between two regions of the body and paragraph 0062 discloses wherein velocity, acceleration, and displacement data can be generated which is at least one of distance data, velocity data, an acceleration data, and jerk data). 

A plurality of oscillation coils and a plurality of detection coils, each of which is: paired with one of the plurality of oscillation coils; and configured to output a detection signal based on a detection of a magnetic field generated by the one of the plurality of oscillation coils
However, in the same field of movement detection devices, Miyashita discloses:
A plurality of oscillation coils (transmitting coils 302) and a plurality of detection coils (receiving coils 301), each of which is: paired with one of the plurality of oscillation coils (See figures 2A and 2B which shows two pair of transmitting and receiving coils, a pair on each hand); and configured to output a detection signal based on a detection of a magnetic field generated by the one of the plurality of oscillation coils (see paragraph 0046).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a plurality of oscillation coils and a plurality of detection coils, each of which is: paired with one of the plurality of oscillation coils; and configured to output a detection signal based on a detection of a magnetic field generated by the one of the plurality of oscillation coils, as taught by Miyashita, in order to allow the system to incorporate multiple separate movement sensing and analysis so as to allow the device to analyze separate components at once. 
Yet the combination does not disclose:
the first switching unit being configured to connect the alternating current generating unit with each of the plurality of oscillation coils one by one so that the alternating current of the predetermined frequency generated by the alternating current generating unit flows through the each of the plurality of oscillation coils in sequence;

a control unit configured to control the first switching unit and the second switching unit so that a magnetic field, generated by one of the plurality of oscillation coils connected with the first switching unit, is detected by one of the plurality of detection coils which is paired with the one of the plurality of oscillation coils connected with the second switching unit.
However, in the same field of electronic body positioning detection systems, Walsh discloses:
a first switching unit (transmit switch/switches 40/41) being configured to connect the alternating current generating unit with each of the plurality of oscillation coils (transmitting coils) one by one so that the alternating current generated by the alternating current of the predetermined frequency generating unit flows through the each of the plurality of oscillation coils in sequence (Figures 1-11 and abstract, Paragraphs 0006-0007 and 0027-0037 disclose wherein an AC current is output through transmit switch/switches 40/41 to a plurality of transmitting coils such that the current can selectively flow to each coil and would be capable of operating in a sequence and wherein the detection is made at an intended operating frequency (predetermined frequency));
a second switching unit (receive switching circuits 100) connected with the plurality of detection coils (detection coils 80), the second switching unit being configured to connect with the each of the plurality of the detection coils one by one so that signals output from the each of the plurality of the detection coils is output in sequence (Figures 1-11 and Paragraphs 0006-0007 and 0027-0037 disclose wherein the receive switching circuit 100 can selectively switch between the detection coils such that the outputs from each of the detection coils is capable of being received or output in a sequence). 
a control unit configured to control the first switching unit and the second switching unit so that a magnetic field, generated by one of the plurality of oscillation coils connected with the first switching unit, is detected by one of the plurality of detection coils which is paired with the one of the plurality of oscillation coils connected with the second switching unit (paragraphs 0027, 0028, 0030-0032, and 0036 disclose wherein the switches may be active electronically controlled switches (control unit) and paragraphs 0006-007, 0029 and 0035 disclose wherein the system generates a magnetic field through the coils and wherein the detection coils sense or detect the transmitted voltage from the transmitting coils).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kandori to incorporate the first switching unit being configured to connect the alternating current generating unit with each of the plurality of oscillation coils one by one so that the alternating current generated by the alternating current of the predetermined frequency generating unit flows through the each of the plurality of oscillation coils in sequence; a second switching unit configured to connect with each of the plurality of detection coils one by one so that the detection signal from the each of the plurality of detection coils is output to the second switching unit in sequence; a control unit configured to control the first switching unit and the second switching unit so that a magnetic field, generated by one of the plurality of oscillation coils connected with the first switching unit, is detected by one of the plurality of detection coils which is paired with the one of the plurality of detection coils connected with the second switching unit, as taught by Walsh, in order to allow the device to individually control the output and detection of individual coils so that precise measurements 
Regarding claim 11, Kandori in view of Miyashita and Walsh discloses the movement function measurement apparatus of claim 1. Kandori further discloses:
A movement function assessment system (paragraph 0001) comprising: an assessment apparatus configured to assess the movement function of the biological object based on the movement data received from the movement function measurement apparatus (paragraph 0076 describes wherein there is a system configuration for evaluating a tracking characteristic of finger tapping (movement)).
Regarding claim 12, Kandori in view of Miyashita and Walsh discloses the movement function assessment system of claim 11. Kandori further discloses:
a data communication unit provided between the movement function measurement apparatus and the assessment apparatus, the data communication unit having a communication function to deliver by radio or cable the movement data on the plurality of the detection coils calculated by the movement function measurement apparatus all together to the assessment apparatus (paragraph 0084 describes wherein the apparatus outputs the signal 7 by radio, LAN or telephone line and paragraph 0048 describes wherein the output signal is output to a computer). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Miyashita and Walsh, as applied to claim 1 above, and further in view of Kandori et al. (2004/0034299; hereinafter Kandori II) (previously cited).
Regarding claim 2, Kandori in view of Miyashita and Walsh discloses the movement function measurement apparatus of claim 1, yet Kandori does not disclose:

However, in the same field of magnetic measuring systems, Kandori II discloses:
Wherein the time adjustment/detection unit deletes among magnetic field waveforms obtained from each of the plurality of the detection coils predetermined cycles thereof immediately after the second switching unit is connected with the each of the plurality of the detection coils (paragraph 0008 describes wherein the biomagnetic field measuring apparatus removes a predetermined magnetic field waveform).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the time adjustment/detection unit deletes among magnetic field waveforms obtained from each of the plurality of the detection coils predetermined cycles thereof immediately after the second switching unit is connected with the each of the plurality of the detection coils, as taught by Kandori II, in order to remove irrelevant magnetic field waveform data and only examine the predetermined selected waveform data that is relevant to the measurement analysis.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Miyashita and Walsh, as applied to claim 1 above, and further in view of Stergiou et al. (U.S. Pub. No. 2012/0130203) (previously cited).
Regarding claim 3, Kandori in view of Miyashita and Walsh discloses the movement function measurement apparatus of claim 1, yet Kandori does not disclose:

However, in the same field of body displacement systems, Stergiou discloses:
Wherein the movement function measurement apparatus further includes a down-sampling unit configured to perform down-sampling of output data from the detection unit at a predetermined ratio (paragraph 0077 describes wherein the data acquisition performs down sampling of the output signals).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the movement function measurement apparatus further includes a down-sampling unit configured to perform down-sampling of output data from the detection unit at a predetermined ratio, as taught by Stergiou, in order to reduce transmission power requirements. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Miyashita, Walsh, and Kandori II, as applied to claim 2 above, and further in view of Stergiou.
Regarding claim 4, Kandori in view of Miyashita, Walsh, and Kandori II discloses the movement function measurement apparatus of claim 2, yet Kandori in view of Walsh and Kandori II does not disclose:
Wherein the movement function measurement apparatus further includes a down-sampling unit configured to perform down-sampling of output data from the time adjustment/detection unit at a predetermined ratio.
However, in the same field of body displacement systems, Stergiou teaches:
paragraph 0077 describes wherein the data acquisition performs down sampling of the output signals).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the movement function measurement apparatus further includes a down-sampling unit configured to perform down-sampling of output data from the detection unit at a predetermined ratio, as taught by Stergiou, in order to reduce transmission power requirements.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Miyashita and Walsh, as applied to claim 1 above, and further in view of Smith et al. (2004/0158167)(previously cited).
Regarding claim 5, Kandori in view of Miyashita and Walsh discloses the movement function measurement apparatus of claim 1, yet Kandori does not disclose:
Wherein the control unit controls the first switching unit and the second switching unit so that the alternating current flows through the each of the plurality of oscillation coils from the alternating current generating unit during a time width T1, and that the each pair of the oscillation coil and the detection coil (a number of pairs is "N".) is functioned once for every cycle of a time width T2, in which the control unit stops the alternating current generating unit during a time width T3 (T2-T1*N) so that neither of the coil pairs of the oscillation coils and the detection coils is functioned.
However, in the same field of current and signal generating devices, Smith teaches:
paragraphs 0086-87 describes wherein the circuitry and system is controllable and programmable for sending control signals and injecting current in a predetermined order, therefore the system of Smith would be capable of switching and powering the oscillation and detection orders in the claimed order and pattern and paragraph 0082 discloses wherein the computing device controls the amount of power to the system and wherein it would be understood that the power or current could be stopped or zero, and paragraph 0094 discloses wherein the processing unit can control or adjust the cycle amount which could correspond to a time width T3(T2-T1*N)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the control unit controls the first switching unit and the second switching unit so that the alternating current flows through the each of the plurality of oscillation coils from the alternating current generating unit during a time width T1, and that the each pair of the oscillation coil and the detection coil (a number of pairs is "N".) is functioned once for every cycle of a time width T2, in which the control unit stops the alternating current generating unit during a time width T3 (T2-T1*N) so that neither of the coil pairs of the oscillation coils and the detection coils is functioned, as taught by Smith, in order to allow the system to be controlled in a select manner 
Regarding claim 9, Kandori in view of Miyashita and Walsh discloses the movement function measurement apparatus of claim 1, yet Kandori does not teach:
an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit.
However, in the same field of current and signal generating devices, Smith teaches:
an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit (Figure 2 shows wherein the Analog to Digital Converter 68 is located between the voltage processing circuitry 56, responsible for amplifying and filtering, and the processing unit 62 capable of adjustment and detection).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit, as taught by Smith, in order to allow the data and signals to be properly interpreted and analyzed to assist in making a proper diagnosis of conditions based on the movement data generated from the . 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kandori in view of Miyashita, Walsh, and Kandori II, as applied to claim 2 above, and further in view of Smith.
Regarding claim 6, Kandori in view of Miyashita, Walsh, and Kandori II discloses the movement function measurement apparatus of claim 2, yet Kandori does not disclose:
Wherein the control unit controls the first switching unit and the second switching unit so that the alternating current flows through the each of the plurality of oscillation coils from the alternating current generating unit during a time width T1, and that the each of the coil pairs of the oscillation coils and the detection coils (a number of pairs is "N".) is functioned once for every cycle of a time width T2, in which the control unit stops the alternating current generating unit during a time width T3 (T2-T1*N) so that neither of the coil pairs of the oscillation coils and the detection coils is functioned.
However, in the same field of current and signal generating devices, Smith discloses:
Wherein the control unit controls the first switching unit and the second switching unit so that the alternating current flows through the each of the plurality of oscillation coils from the alternating current generating unit during a time width T1, and that the each of the coil pairs of the oscillation coils and the detection coils (a number of pairs is "N".) is functioned once for every cycle of a time width T2, in which the control unit stops the alternating current generating unit during a time width T3 (T2-T1*N) so that neither of the coil pairs of the oscillation coils and the detection coils is functioned (paragraphs 0086-87 describes wherein the circuitry and system is controllable and programmable for sending control signals and injecting current in a predetermined order, therefore the system of Smith would be capable of switching and powering the oscillation and detection orders in the claimed order and pattern and paragraph 0082 discloses wherein the computing device controls the amount of power to the system and wherein it would be understood that the power or current could be stopped or zero, and paragraph 0094 discloses wherein the processing unit can control or adjust the cycle amount which could correspond to a time width T3(T2-T1*N).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the control unit controls the first switching unit and the second switching unit so that the alternating current flows through the each of the plurality of oscillation coils from the alternating current generating unit during a time width T1, and that the each of the coil pairs of the oscillation coils and the detection coils (a number of pairs is "N".) is functioned once for every cycle of a time width T2, in which the control unit stops the alternating current generating unit during a time width T3 (T2-T1*N) so that neither of the coil pairs of the oscillation coils and the detection coils is functioned, as taught by Smith, in order to allow the system to be controlled in a select manner that allows for the most efficient and effective method for capturing imaging and data, so that unnecessary power is not used in running the system.
Regarding claim 10, Kandori in view of Miyashita, Walsh, and Kandori II discloses the movement function measurement apparatus of claim 2, yet Kandori does not disclose:
an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit.

an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit (Figure 2 shows wherein the Analog to Digital Converter 68 is located between the voltage processing circuitry 56, responsible for amplifying and filtering, and the processing unit 62 capable of adjustment and detection).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an analog/digital conversion unit provided between the amplification/filter unit and the detection unit, the analog/digital conversion unit being configured to convert analog data received from the amplification/filter unit into digital data to transmit the digital data to the detection unit, as taught by Smith, in order to allow the data and signals to be properly interpreted and analyzed to assist in making a proper diagnosis of conditions based on the movement data generated from the system by converting the measured data into a signal than can be easily analyzed and output to the user.
Response to Amendment
Applicant amended claim 1 in the response filed 09/09/2020.
Response to Arguments
The Applicant’s arguments with respect to claims 1-6 and 9-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Additionally, the Applicant argues that Office Action combines two separate embodiments of the Kandori reference. While the Applicant is correct that the Examiner points 
The Applicant argues that the Office Action asserts that the phase adjustment circuit 11 of Kandori reference corresponds to the claimed first switching unit.  This argument is not persuasive since it is not commensurate with the rejection.  The transmit switch/switches 40/41 of Walsh is considered to be the claimed first switching unit configured to connect the alternating current generating unit with each of the plurality of oscillation coils one by one so that the alternating current of the predetermined frequency generated by the alternating current generating unit flows through the each of the plurality of oscillation coils in sequence.
The Applicant argues that the Office Action asserts that the coils shown in FIG. 1 or FIG. 16 of Kandori correspond to the claimed plurality of detection coils.  This argument is not persuasive since it is not commensurate with the rejection.  The Examiner now relies on Miyashita to disclose “a plurality of detection coils, each of which is: paired with one of the plurality of oscillation coils; and configured to output a detection signal based on a detection of a magnetic field generated by the one of the plurality of oscillation coils”.
Additionally, the Applicant argues that because Walsh discloses wherein the transmit switches are closed during the transmit mode or phase and open during the receive mode or phase and wherein the receive switches are open during the transmit mode and closed during the receive mode, Walsh cannot be capable of teaching or suggesting “the first switching unit being configured to connect the alternating current generating unit with each of the plurality of oscillation coils one by one so that the alternating current of the predetermined frequency generated by the alternating current generating unit flows through the each of the plurality of 
Furthermore, the Applicant argues that, because the transmit switch and receive switch cannot be opened or closed at the same time, it is not possible for Walsh to disclose “a control unit configured to control the first switching unit and the second switching unit so that a magnetic field, generated by one of the plurality of oscillation coils connected with the first switching unit, is detected by one of the plurality of detection coils which is paired with the one of the plurality of detection coils connected with the second switching unit”, however, this argument is not persuasive as paragraphs 0027, 0028, 0030-0032, and 0036 disclose wherein the switches may be active electronically controlled switches (control unit) and paragraphs 0006-007, 0029 and 0035 disclose wherein the system generates a magnetic field through the coils and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791